                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JIMMY R. PRESLEY,                            :
     Plaintiff,                              :       CIVIL ACTION
                                             :
       v.                                    :
                                             :
NANCY A. BERRYHILL,                          :       No. 18-4353
Acting Commissioner of the                   :
Social Security Administration,              :
       Defendant.                            :

                                  MEMORANDUM OPINION

TIMOTHY R. RICE                                                      April 9, 2019
U.S. MAGISTRATE JUDGE

       Plaintiff Jimmy Presley, a 50-year old veteran at the alleged onset of disability, suffers

from several medically determinable impairments, including paranoid schizophrenia and post-

traumatic stress disorder (“PTSD”). R. at 14. Presley alleges the Administrative Law Judge

(“ALJ”) erred in denying his application for Disability Insurance Benefits by finding his mental

impairments were not severe based on: (1) his failure to obtain treatment; (2) his 2009-2015

work history; and (3) an improperly-discounted Veterans Administration (“VA”) determination

that he was 100% disabled by his schizophrenia. Pl. Br. (doc. 10) at 3-9. Because the ALJ failed

to provide substantial evidence to support her determination that Presley’s paranoid

schizophrenia was not a severe mental impairment, I remand his claim for further consideration.1

       The ALJ acknowledged Presley’s paranoid schizophrenia, but found it did not constitute



1
        Presley consented to my jurisdiction on October 28, 2018 (doc. 5), pursuant to 28 U.S.C.
§ 636(c), Fed. R. Civ. P. 72, Local Rule 72.1, and Standing Order, In re Direct Assignment of
Social Security Appeal Cases to Magistrate Judges (Pilot Program) (E.D. Pa. Sept. 4, 2018). See
also Roell v. Withrow, 538 U.S. 580, 584 (2003) (consent to Magistrate Judge jurisdiction can be
inferred from failure to object after notice and opportunity).
a severe impairment. R. at 14. Because his last date of insurance was December 31, 2010, the

ALJ ruled that he must show he suffered from a severe impairment by that date to qualify for

benefits. Id. at 15. Consequently, she put great emphasis on his lack of mental health treatment

records between 2006 and 2010. Id. (“there is no mention of treatment between 2006 and

2010”). She noted that “the only evidence from that period is a single note that a doctor,

evaluating the claimant’s prior records, concluded that a 1986 diagnosis of ‘atypical psychosis’

was in fact consistent with the onset of paranoid schizophrenia.” Id.

       The ALJ also described Presley as “self-employed operating a thrift store . . . from 2009

through early 2015.” Id. at 16 (citing id. at 187). She concluded that “[a]t the least, claimant’s

work activity shows an ability to interact with others and to handle various organizational tasks

and the like.” Id. She found there was “good reason” to discount the VA determination that

Presley was 100% disabled by his paranoid schizophrenia because: (1) the evidence failed to

show any particular limitations before his date last insured; (2) the VA decision was based on a

different time period; (3) the VA decision was based on different criteria; (4) Presley ran “his

own business” “throughout the period under consideration”; and (5) Presley failed to seek any

medical treatment. Id. at 17.

       The ALJ’s conclusions regarding Presley’s failure to seek treatment and ability to

function as a business owner were made together – the ALJ considered them his “ongoing

functioning throughout the period under consideration.” Id. Presley explained, however, that he

never made any money running the thrift store. Id. at 55-56. This comports with his 2009

through 2014 earnings record, id. at 134, and the function report the ALJ cited, which describes

his thrift store as only a “hobby,” id. at 191. The ALJ inappropriately considered evidence that


                                                 2
Presley owned a thrift store for six years without making any money from it as evidence that he

was able to “interact with others,” “handle various organizational tasks and the like,” and “run[]

his own business.” Id. at 16-17.

       By fundamentally misinterpreting Presley’s thrift store experience, the ALJ failed to

appropriately consider Presley’s failure to seek treatment at that time. 20 C.F.R. § 1530(c)

(ALJs must “consider [claimants’] physical, mental, educational, and linguistic limitations . . .

when determining if [they] have an acceptable reason for failure to follow prescribed

treatment.”). “The claimant or beneficiary should be given an opportunity to fully express the

specific reason(s) for not following the prescribed treatment.” SSR 82-59, 1982 WL 31384, at

*3 (1982).

       Social Security’s manual that provides guidance to ALJs on how to make their

determinations uses the specific example of paranoid schizophrenia when explaining how failure

to follow prescribed treatment should be considered:

       The existence of a psychiatric impairment may provide good reason for a
       claimant’s failure to follow prescribed treatment. An example of such would be a
       paranoid schizophrenic with a highly organized delusional system which leads
       him to believe that people are attempting to poison him, and that medication
       prescribed by a physician is part of the poisoning “plot.”

HALLEX II-5-3-1 (1982).

       Presley’s records show he disagreed with the diagnosis of paranoid schizophrenia, id. at

383, did not trust the VA, id. at 512, and was paranoid about his medication, id. at 299.

Although the ALJ reasonably concluded that someone does not have a severe impairment if they

are capable of running a business without medical treatment, her conclusion falls apart because

her premise about Presley’s business is unsupported. Because substantial evidence does not exist


                                                 3
that Presley “ran a business” from 2009 through 2014, the ALJ was required to explain why she

did not consider that his failure to follow prescribed treatment could be due to his mental

impairment. Diaz v. Comm’r of Soc. Sec., 577 F.3d 500, 505-06 (3d Cir. 2009) (the ALJ must

explain the evidence supporting her findings and the reasons for discounting the evidence she

rejects); see also Mendez v. Chater, 942 F. Supp. 503, 508 (E.D. Pa. 1996) (failure to follow

prescribed treatment can be a result, or symptom, of mental impairment).

       The ALJ based her determination that Presley “fail[ed] to show any particular limitation”

on the same misunderstanding of his functioning. Her citations to positive interactions with his

medical care providers as evidence that he had no limitations interacting with people fail to

account for their observations of his paranoia and angry demeanor. R. at 285-86, 299-300, 318,

321-22, 512.

       The ALJ also inappropriately found the VA decision was based on a different time period

than the one at issue here. The VA decision is dated August 24, 2010. Id. at 221. Presley’s date

last insured is December 31, 2010. Id. at 15. If the VA determination contained adequate

information to find Presley disabled as of its date, it also contained sufficient information to find

him disabled before his date last insured. Further, the determination quotes extensively from a

November 2009 examination. Id. at 223, 225. It discusses symptoms reported during that

examination and the examiner’s conclusion that Presley had a Global Assessment Functioning

(“GAF”) score of 32.2 Id. at 225.



2
        GAF scores (on a 100-point scale) reflect the mental health specialist’s assessment on a
particular day of the severity of a patient’s mental health, and are based on the patient’s state of
mind and symptoms. Am. Psychiatric Assoc., Diagnostic and Statistical Manual of Mental
Disorders 34 (4th ed. 2000) (“DSM-IV”). A GAF score in the range of 31 to 40 indicates
“[s]ome impairment in reality testing or communication (e.g., speech is at times illogical,
                                                  4
       The burden of establishing a severe impairment “is not an exacting one.” McCrea v.

Comm’r of Soc. Sec., 370 F.3d 357, 360 (3d Cir. 2004); see also Newell v. Comm’r of Soc. Sec.,

347 F.3d 541, 546-47 (3d Cir. 2003) (the step-two inquiry is a de minimis screening device). A

medically determinable impairment is severe as long as the claimant demonstrates “something

beyond ‘a slight abnormality or a combination of abnormalities which would have no more than

a minimal effect on an individual’s ability to work.’” McCrea, 370 F.3d at 360 (quoting SSR 85-

28, 1985 WL 56856, at *3); see also Bowen v. Yuckert, 482 U.S. 137, 153 (1987). “Any doubt

as to whether this showing has been made is to be resolved in favor of the applicant.” McCrea,

370 F.3d at 360. Because she failed to support her conclusion that he was “running his own

business” with substantial evidence and failed to analyze whether he failed to obtain treatment

due to his mental impairment, the ALJ’s opinion does not provide substantial evidence to support

her conclusion that Presley’s schizophrenia was not “severe.” McCrea, 370 F.3d at 360.

       An appropriate Order accompanies this opinion.




obscure, or irrelevant) OR major impairment in several areas, such as work or school, family
relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and
is unable to work; child frequently beats up younger children, is defiant at home, and is failing at
school). Id. GAF scores have not been included in the most recent version of the DSM,
published in 2013, due in part to their “conceptual lack of clarity” and lack of validity. DSM-V
at 16.
 
                                                 5
